COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00391-CV


Jim B. Estes                             §   From the 89th District Court


v.                                       §   of Wichita County (186,966-C)


Kendall T. Richerson, David R.           §   August 16, 2018
West, Angela N. Davis, Lisa James,
Sue E. Pearson, and John Doe Floor
Officer                                  §   Opinion by Justice Pittman


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to specify

that the dismissal is without prejudice as to Estes’s claim of deliberate

indifference.   It is ordered that the judgment of the trial court is affirmed as

modified.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Mark T. Pittman________________
                                       Justice Mark T. Pittman